EXHIBIT 10.2
FORM OF
AMENDMENT TO EMPLOYMENT AGREEMENT
WHEREAS,                      (the “Executive”) and DigitalGlobe, Inc., a
Delaware corporation (the “Company”), are parties to an Employment Agreement
dated as of                      (the “Employment Agreement”);
WHEREAS, the parties wish to amend the Employment Agreement to provide that the
term of the Employment Agreement shall continue until August 31, 2012, with
automatic annual extensions thereafter unless either party provides at least
180 days’ advance notice of its intent to terminate the Employment Agreement;
and
WHEREAS, the parties further wish to amend the Employment Agreement to eliminate
the obligation of the Company to provide a “gross-up” of the golden parachute
excise tax under Section 4999 of the Internal Revenue Code and to provide that
restricted stock awards granted to the Executive in September 2010 are not
subject to “single-trigger” vesting upon a change in control of the Company;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby amend the Employment
Agreement as follows:

  1.   Section 1 is amended to read as follows:

Employment Term. Unless otherwise terminated in accordance with Section 4 below,
Executive’s employment under this Agreement shall continue through and including
August 31, 2012 (the “Initial Term”). Thereafter, the Initial Term shall be
automatically extended on an annual basis for an additional one-year period,
unless the Company or Executive provides the other party hereto with 180 days’
prior written notice that the term will not be so extended. The Initial Term, as
it may be extended, is referred to herein as the “Term.” Notwithstanding the
foregoing, if a Change in Control closes before the Term otherwise ends, the
Term shall continue until two (2) years following the closing of such Change in
Control. In addition, the then-current Term is subject to termination as
provided in Section 4 hereof.

  2.   Section 3(c) is amended by adding the following new sentence to the end
thereof:

The immediately-preceding sentence shall not apply to the restricted stock award
granted to Executive on September  _____, 2010.

 

 



--------------------------------------------------------------------------------



 



  3.   Section 6 is amended to read as follows:

Golden Parachute Limitation. Notwithstanding any other provision of this
Agreement, in the event that it shall be determined that the aggregate payments
or distributions by the Company to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Payments”), constitute “excess parachute payments”
(as such term is defined under Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) or any successor provision, and the regulations
promulgated thereunder (collectively, “Section 280G”)) that would be subject to
the excise tax imposed by Section 4999 of the Code or any successor provision
(collectively, “Section 4999”) or any interest or penalties with respect to such
excise tax (the total excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”)), then the Payments
shall be either (a) delivered in full, or (b) delivered to such lesser extent
that would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable Federal,
state or local income and employment taxes and the Excise Tax, results in the
receipt by Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be subject to the
Excise Tax. In the event that the Payments are to be reduced pursuant to this
Section 6, such Payments shall be reduced such that the reduction of
compensation to be provided to Executive as a result of this Section 6 is
minimized. In applying this principle, the reduction shall be made in a manner
consistent with the requirements of Section 409A and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero). All
calculations required pursuant to this Section 6 shall be performed in good
faith by nationally recognized registered public accountants or tax counsel
selected by the Company.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

              DIGITALGLOBE, INC.        
 
     
 
   
 
           
By:
           
 
 
 
 
 
Executive Signature    
Title:
           
 
 
 
       

 

2